                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


CORY WINTER
on behalf of himself and all
others similarly situated,

               Plaintiff,                                  Case No.: 19-cv-657

       v.

U.S. PAPER MILLS CORP., et. al.

               Defendants


               JOINT MOTION FOR FINAL APPROVAL OF SETTLEMENT


       Plaintiff, Cory Winter, on behalf of himself and all others similarly-situated, and

Defendants, U.S. Paper Mills Corp. and Sonoco Products Company, jointly move this Court for

final approval of the settlement in this matter in accordance with the parties’ fully executed

“Joint Stipulation of Class and Collective Action Settlement and Release” (hereinafter simply the

parties’ “Settlement Agreement”). (ECF No. 28-1.)

       Accordingly, the parties request that the Court:

       1.      Approve the settlement as fair, reasonable, and adequate pursuant to Fed. R. Civ.

P. 23(e);

       2.      Approve the settlement as a fair and reasonable resolution of a bona fide dispute

under the Fair Labor Standards Act;

       3.      Find that individuals who have not opted-out of the settlement are considered

Class Members in accordance with the Settlement Agreement;




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 1 of 14 Document 32
       4.      Find that individuals who have submitted timely, completed, and valid Claim

Forms are considered Settlement Collective Members in accordance with the Settlement

Agreement;

       5.      Find that the Notice and Claim Form sent to Class Members and Settlement

Collective Members (attached to the Settlement Agreement as Exhibit A and Exhibit B,

respectively) satisfy the requirements of Fed. R. Civ. P. 23 as the best notice practicable under

the circumstances, as consistent with due process, and as valid and sufficient notice in

accordance with applicable law;

       6.      Approve the settlement payments to individual Class Members and Settlement

Collective Members;

       7.      Instruct that that Class Members and Settlement Collective Members are bound

by the terms and conditions of the Settlement Agreement, including but not limited to the

Release as set forth therein;

       8.      Grant Plaintiff’s counsel’s unopposed Motion for Approval of Attorneys’ Fees

and Costs, (ECF No. 33), and approve Plaintiff’s counsel’s requested attorneys’ fees and costs in

the amount of $216,666.67;

       9.      Grant Plaintiff’s unopposed Motion for Approval of Incentive Award, (ECF No.

39), in the amount of $12,500.00;

       10.     Instruct that: (1) within twenty-one (21) calendar days of the Effective Date of the

Settlement Agreement, Defendants shall deliver to the Settlement Administrator the settlement

payments to individual Class Members and Settlement Collective Members; Plaintiff’s counsel’s

attorneys’ fees and costs as ordered by this Court; and Plaintiff’s incentive award as ordered by

this Court; and (2) within fourteen (14) calendar days of receiving funding from Defendants, the




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 2 of 14 Document 32
Settlement Administrator shall deliver funds to Class Members and Settlement Collective

Members, to Plaintiff’s counsel, and to Plaintiff.

       11.     Instruct that individual Class Members and Settlement Collective Members have

one hundred eighty (180) days to cash their settlement checks, otherwise Defendants will be

entitled to stop payment on the checks and the Class Members and Settlement Collective

Members will forfeit right to the funds, and any uncashed checks or other residual funds shall

revert back to Defendants; and

       12.     Dismiss this case on the merits with prejudice, but retains jurisdiction of all

matters relating to the interpretation, administration, implementation, effectuation and

enforcement of the Settlement Agreement.

                      PROCEDURAL SETTLEMENT BACKGROUND

       On December 13, 2019, the parties filed a Joint Motion for Preliminary Approval of

Settlement, (ECF No. 28), along with the parties’ fully executed Settlement Agreement. (ECF

No. 28-1.) For settlement purposes only, the parties sought certification of a collective under the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), and sought certification of a class under

Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq., Wis. Stat. § 104.01

et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et seq., and Wis. Admin.

Code § DWD 272.001 et seq. (the “WWPCL”) and Fed. R. Civ. P. 23 (“Rule 23”), defined as

follows (hereinafter, the “Class”):

               All individuals who, from May 6, 2016 to the date the Court grants
               preliminary approval of the Settlement Agreement, were employed as
               hourly-paid employees by Defendants at the DePere, Menasha, Neenah,
               Pardeeville, Eau Claire, Greenville, and Wausau locations in the State of
               Wisconsin.

(ECF No. 28; ECF No. 28-1, ¶ 1; ECF No. 31.)




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 3 of 14 Document 32
       On December 17, 2019, the Court preliminarily approved the parties’ settlement. (ECF

No. 31). The Court, among other things:

       (1) Appointed Walcheske & Luzi, LLC is as Class Counsel;

       (2) Appointed Plaintiff as Class Representative;

       (3) Approved the Notice and Claim Form that will be sent to Class members in a
       form that is substantially similar to that which were attached to the Settlement
       Agreement as Exhibit A and Exhibit B, respectively;

       (4) Approved the distribution method of the Notice and Claim Form that will be
       sent to Class members, attached to the Settlement Agreement as Exhibit A and
       Exhibit B, respectively, as the best notice practicable under the circumstances,
       consistent with due process, and as valid and sufficient notice in accordance with
       applicable law;

       (5) Ordered that no later than twenty-one (21) calendar days, the parties’
       Settlement Administrator shall send the Notice and Claim Form via U.S. Mail to
       Class members, which were attached to the Settlement Agreement as Exhibit A
       and Exhibit B;

       (6) Ordered that Class members had sixty (60) calendar days in which to send a
       completed Claim Form, attached to the Settlement Agreement as Exhibit B, back
       to the Settlement Administrator;

       (7) Ordered that any Class members who desired to object to the Settlement
       Agreement may appear at the Fairness Hearing and show cause why all terms of
       the Settlement Agreement should not be approved as fair, reasonable, and
       adequate;

       (8) Ordered that no Class members were entitled in any way to contest the
       approval of the Settlement Agreement except by filing and serving written
       objections by the Objection Deadline as stated in the Notice, attached to the
       Settlement Agreement as Exhibit A, or by appearing at the Fairness Hearing, and
       that any Class members who fail to opt out by the Opt-Out Deadline or who fail to
       object in the manner prescribed in the Notice shall be deemed to have waived and
       shall be foreclosed forever from raising any objections to the Settlement
       Agreement or from asserting claims arising out of, relating to, or based in whole
       or in part on any of the facts or matters alleged, or which could have been alleged,
       or which were otherwise at issue, in this case; and




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 4 of 14 Document 32
       (9) Authorized Class Counsel and Defendants’ Counsel to use and disclose such
       information as is contemplated and necessary to effectuate the terms and
       conditions of the Settlement Agreement and to protect the confidentiality of the
       names and addresses of the Class members;

(ECF No. 31.)

       The Court scheduled a Fairness Hearing for May 7, 2020. (Id.)

                      SETTLEMENT NOTICE AND PARTICIPATION

       On January 6, 2020, the Settlement Administrator sent six hundred and sixty seven (667)

Notice and Claim Forms to individual members of the Class. (Declaration of Jessica Jenkins

(“Jenkins Decl.”), ¶ 10; Declaration of Scott S. Luzi (“Luzi Decl.”), ¶ 17.) Class members had

sixty (60) calendar days, or until March 6, 2020, to send a completed Claim Form back to the

Settlement Administrator (hereinafter simply, the “Notice Period”). (Id.) By the end of the

Notice Period, three hundred and twenty-nine (329) individuals opted-in and returned completed

Claims Forms to the Settlement Administrator, and only one (1) individual opted-out. (Jenkins

Decl., ¶¶ 14-15; Luzi Decl., ¶ 17.)

       Thus, three hundred and twenty-nine (329) individuals will receive settlement payments

as part of the settlement and are bound by the terms and conditions of the Settlement Agreement

(hereinafter simply “Class Members”). (Luzi Decl., ¶ 17.) To date, counsel for the parties and the

Settlement Administrator have not received any objections to the settlement and are unaware of

any opposition to the settlement. (Jenkins Decl., ¶ 16; Luzi Decl., ¶ 22.)

                              SETTLEMENT CALCULATIONS

       Defendants have agreed to pay a maximum monetary amount of $650,000.00 to Class

Members, inclusive of Plaintiff’s counsel’s attorneys’ fees and costs ($216,666.67), Plaintiff’s

incentive award ($12,500.00), and the costs of settlement administration ($19,903.00). (ECF No.

28-1, ¶¶ 7, 13-14; Jenkins Decl., ¶ 17; Luzi Decl., ¶ 18.) Thus, a monetary fund of approximately




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 5 of 14 Document 32
$400,930.33 remained for Class Members who chose to opt-in and return completed Claims

Forms to the Settlement Administrator. (Luzi Decl., ¶ 18.)

       Because three hundred and twenty-nine (329) individuals opted-in and returned

completed Claims Forms to the Settlement Administrator, the monetary settlement fund for all

Class Members totals $285,662.71 to be divided on a pro rata basis based on the number of

workweeks worked between May 6, 2016 and December 17, 2019 as follows: One-Third (1/3) of

the Net Settlement Fund will be allocated to Class/Collective Members who were employed at

the Pardeeville, Greenville, Wausau, Neenah, and Eau Claire locations; and two-thirds (2/3) will

be allocated to Class/Collective Members who were employed at the DePere and Menasha

locations. (ECF No. 28-1, ¶ 13; Luzi Decl., ¶ 18.) For example, a Class Member that worked in

Pardeeville would have his/her pro rata percentage calculated by dividing his/her workweeks by

the total workweeks of those Class Members that worked in Pardeeville, Greenville, Wausau,

Neenah, and Eau Claire, and that pro rata percentage would be multiplied by the 1/3 of the Net

Settlement Fund. (Luzi Decl., ¶ 18.)

       Specifically, the maximum amount that a Class Member will receive is $1,687.17, while

the minimum amount that a Class Member will receive is $5.51. The average number of

workweeks that Class Members worked was 142.48, and the average settlement amount that

Class Members will receive is $142.48. (Luzi Decl., ¶ 19.)

            REMAINING PROCEDURE TO CONCLUDE THIS LITIGATION

       Upon final approval of the parties’ settlement by this Court and twenty-one (21) calendar

days of the Effective Date of the parties’ Settlement Agreement, (ECF No. 28-1, ¶ 4),

Defendants’ counsel will provide the Settlement Administrator with the Net Settlement Fund,

Plaintiff’s counsel’s approved attorneys’ fees and costs, and Plaintiff’s approved incentive




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 6 of 14 Document 32
award. (Id. at ¶ 16.) Within fourteen (14) calendar days of receiving these monetary amounts

from Defendants, the Settlement Administrator will deliver and send said monetary amounts to

Class Members, Plaintiff’s counsel, and Plaintiff. (Id.)

                                          ARGUMENT

I.     FINAL SETTLEMENT APPROVAL STANDARD

       Resolution of class action litigation by settlement is favored. Isby v. Bayh, 75 F.3d 1191,

1996 (7th Cir. 1996). Employees can bargain, waive, or modify their rights under the FLSA if

the court approves of the parties’ settlement as a fair and reasonable resolution of a bona fide

dispute over alleged violations of the FLSA, and the Court enters the settlement as a stipulated

judgment. Lynn’s Food Store, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982).

       Similarly, the Court may approve of the settlement of a Fed. R. Civ. P. 23 class action if:

(1) the individual class members are afforded a new opportunity to request exclusion from the

settlement; (2) a hearing has been conducted; and (3) the court finds that the settlement is fair,

reasonable, and adequate. Fed. R. Civ. P. 23(e).

       In making this determination, the court “must weigh the probabilities of victory or defeat

as indicated by the legal or factual situation presented and determine whether the compromise,

taken as a whole, is in the best interests” of the class/collective members. United Founders Life

Ins. Co. v. Consumers National Life Ins. Co., 447 F.2d 647, 655 (7th Cir. 1971) (internal

quotations omitted). The Seventh Circuit considers other factors when determining whether a

proposed class action settlement is fair, adequate, and reasonable, such as: (a) the strength of the

plaintiff’s case, weighed against the settlement offer; (b) the complexity, length, and expense of

further litigation; (c) the presence or absence of collusion between the parties; (d) the opinion of

competent counsel; (e) the reaction of class members to the proposal; and (f) the stage of




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 7 of 14 Document 32
proceedings and discovery completed. Armstrong v. Bd. of Sch. Dirs. of the City of Milwaukee,

616 F.2d 305, 314 (7th Cir. 1980), overruled on other grounds by Felzen v. Andreas, 134 F.3d

873, 875 (7th Cir. 1998), aff’d sub nom. California Pub. Employees’ Ret. Sys. v. Felzen, 525 U.S.

315 (1999)).

II.    FINAL SETTLEMENT APPROVAL IS APPROPRIATE IN THIS CASE

       This case involved bona fide disputes regarding whether Defendants violated the FLSA

and the WWPCL as alleged by Plaintiff, including disputes on liability, class and collective

certification, and damages. Specifically, Plaintiff alleged that Defendants failed to compensate

him and all other similarly-situated employees for all hours worked throughout the work day,

including at an overtime rate of pay, by compensating said employees each work day based on

their scheduled shift and end times, as opposed to all hours actually worked as recorded via

Defendant’s electronic timekeeping system. (ECF No. 19.) Defendants, at all times throughout

the litigation, denied these allegations. (ECF No. 22.)

       The strength of Plaintiff’s case vis-à-vis Defendants’ defenses and final settlement offer, and

taking into consideration the complexity, length, and expense of further litigation, including the

stage of proceedings and discovery completed, weighs in favor of final approval of the parties’

settlement.

       On August 8, 2019 and at the parties’ request, this case was referred to mediation before

Magistrate Judge James R. Sickel. (ECF No. 24.) The parties agreed to mediate this case with

respect to Defendants’ seven (7) physical locations in the State of Wisconsin, located in DePere,

Menasha, Neenah, Pardeeville, Eau Claire, Greenville, and Wausau. (Luzi Decl., ¶ 13.) Between

approximately August 2019 and October 2019 and in anticipation of the mediation, counsel for the

parties debated and acknowledged their respective legal theories and factual positions, but




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 8 of 14 Document 32
ultimately concluded that the prospect of expeditious resolution outweighed the continued time,

effort, expense, and risk of litigation for both parties, including numerous depositions in multiple

States and extensive document review and production. (Luzi Decl., ¶¶ 11-12.) The time and expense

associated with discovery, briefing, and hearings on collective and class certification alone would

have been substantial, further supporting the parties’ decision to enter into settlement negotiations.

(Id.)

        Towards that end, and between approximately August 2019 and October 2019, counsel for

the parties communicated, corresponded, and engaged in substantive arms-length settlement

negotiations with each other regarding legal authority relevant to Plaintiff’s cause(s) of action and

Defendants’ defenses, and counsel discussed the terms, conditions, timelines, processes, and

procedures of settlement. (Luzi Decl., ¶¶ 11-12.) Defendants’ counsel provided Plaintiff’s counsel

with significant and voluminous information, data, and documents necessary to fully and fairly

evaluate the claims of putative collective and class members, including relevant, detailed, and

comprehensive timekeeping and payroll data for each of Defendants’ seven (7) locations in the State

of Wisconsin. (Id.)

        On October 31, 2019, an all-day mediation was held in this case with Magistrate Judge

James R. Sickel in Green Bay Wisconsin, and, as a result of the arms-length negotiations of the

parties at mediation, a settlement was reached. The primary terms and conditions of settlement

were put on the record (under seal). (Luzi Decl., ¶ 14.)

        Finally, Counsel for the parties approve of the settlement, and during the litigation and

settlement of this matter, there has been no collusion between the parties. Counsel are also unaware

of any opposition and/or objections to the parties’ settlement. (Luzi Decl., ¶ 22.)




         Case 1:19-cv-00657-WCG Filed 04/20/20 Page 9 of 14 Document 32
       For all of these reasons, the parties’ settlement is fair, adequate, and reasonable, and this

Court should grant final approval.

III.   PLAINTIFF’S INCENTIVE AWARD                       AND      PLAINTIFF’S        COUNSEL’S
       ATTORNEYS’ FEES AND COSTS

       The Seventh Circuit has recognized that, in appropriate cases, class representatives may

be entitled to incentive awards or service payments. See Spicer v. Chi. Bd. Options Exch., 844 F.

Supp. 1226, 1267 (N.D. Ill. 1993) (citing In re Cont’l Ill. Sec. Litig., 962 F.2d 566, 571 (7th Cir.

1992)). The amount of the award or payment can reflect the extent to which the class has

benefitted from the plaintiff’s efforts to protect the interests of the class and the amount of time

and effort expended. See Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998).

       Further, attorneys’ fees and costs are recoverable under the FLSA, 29 U.S.C. § 216(b),

and under the WWPCL, Wis. Stat. §109.03(6). The Seventh Circuit utilizes “common fund

principles [to] properly control a case which is initiated under a statute with a fee-shifting

provision, but is settled with the creation of a common fund.” Florin v. Nationsbank of Georgia,

N.A., 34 F.3d 560, 564 (7th Cir. 1994). Indeed, “when a case results in the creation of a common

fund for the benefit of the plaintiff class, the common fund doctrine allows plaintiffs’ attorneys

to petition the court to recover its fees out of the fund.” Id. at 563. Further, a “market-based

approach” is used when setting the percentage of a settlement fund to be awarded as reasonable

attorneys’ fees. See, e.g., Silverman v. Motorola Sols, Inc., 739 F.3d 956, 957 (7th Cir. 2013)

(finding that “attorneys’ fees in class actions should approximate the market rate that prevails

between willing buyers and willing sellers of legal services.”). In applying this standard, a court

is not required to “monitor how many hours the lawyers prudently devoted to the case. The client

cares about the outcome alone.” In re Synthroid Mktg. Litig., 325 F.3d 974, 979-80 (7th Cir.

2003). Ultimately: “When the ‘prevailing’ method of compensating lawyers for ‘similar services’




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 10 of 14 Document 32
is the contingent fee, then the contingent fee is the ‘market rate.’” Kirchoff v. Flynn, 786 F.2d

320, 324 (7th Cir. 1986).

       In keeping with this approach, federal courts, including the federal Districts in this State,

have repeatedly approved attorneys’ fees and costs in the amount of one-third (33.33%) of the

common settlement fund in collective cases under the FLSA and class cases under the WWPCL

because such an amount is fair and reasonable, consistent with the market rate (in Wisconsin) for

representation of plaintiffs in collective and class litigation under the FLSA and the WWPCL,

respectively, and consistent with Plaintiff’s counsel’s agreement with Plaintiff. (Luzi Decl., ¶¶ 5-

7.) See, e.g., Thomas Melzer v. Pro Label, Inc., Case No. 18-cv-1080, ECF No. 37 (E.D. Wis.

January 23, 2020) (approving 1/3 contingency fee in multi-plaintiff FLSA and WWPCL

settlement); David Lee v. UL LLC, Case No. 17-cv-1617, ECF No. 19 (E.D. Wis. November 25,

2019) (approving 1/3 contingency fee in multi-plaintiff FLSA settlement); Ehmann v. Pierce

Mfg., Inc., 16-cv-247-WCG, ECF Nos. 143, 151 (approving 1/3 contingency fee in multi-

plaintiff FLSA and WWPCL settlement); Frank v. Gold Cross Ambulance Serv., Inc., 13-cv-

1149-WCG, ECF Nos. 24, 31 (approving 1/3 contingency fee in multi-plaintiff FLSA and

WWPCL settlement).

       In anticipation of the Fairness Hearing in this matter and in support of these awards and

payments, Plaintiff’s counsel has filed a Motion for Approval of Attorneys’ Fees and Costs in the

total amount of $216,666.67, (ECF No. 33), and Plaintiff has filed a Motion for Approval of

Plaintiff’s Incentive Award in the amount of $12,500.00, (ECF No. 39.) Defendants have agreed

not to oppose these Motions. (ECF No. 28-1, ¶¶ 7, 14.)




       Case 1:19-cv-00657-WCG Filed 04/20/20 Page 11 of 14 Document 32
                                         CONCLUSION

       For all of the reasons above, the parties respectfully request that this Court:

       1.      Approve the settlement as fair, reasonable, and adequate pursuant to Fed. R. Civ.

P. 23(e);

       2.      Approve the settlement as a fair and reasonable resolution of a bona fide dispute

under the Fair Labor Standards Act;

       3.      Find that individuals who have not opted-out of the settlement are considered

Class Members in accordance with the Settlement Agreement;

       4.      Find that individuals who have submitted timely, completed, and valid Claim

Forms are considered Settlement Collective Members in accordance with the Settlement

Agreement;

       5.      Find that the Notice and Claim Form sent to Class Members and Settlement

Collective Members (attached to the Settlement Agreement as Exhibit A and Exhibit B,

respectively) satisfy the requirements of Fed. R. Civ. P. 23 as the best notice practicable under

the circumstances, as consistent with due process, and as valid and sufficient notice in

accordance with applicable law;

       6.      Approve the settlement payments to individual Class Members and Settlement

Collective Members;

       7.      Instruct that that Class Members and Settlement Collective Members are bound

by the terms and conditions of the Settlement Agreement, including but not limited to the

Release as set forth therein;




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 12 of 14 Document 32
       8.      Grant Plaintiff’s counsel’s unopposed Motion for Approval of Attorneys’ Fees

and Costs, (ECF No. 33), and approve Plaintiff’s counsel’s requested attorneys’ fees and costs in

the amount of $216,666.67;

       9.      Grant Plaintiff’s unopposed Motion for Approval of Incentive Award, (ECF No.

39), in the amount of $12,500.00;

       10.     Instruct that: (1) within twenty-one (21) calendar days of the Effective Date of the

Settlement Agreement, Defendants shall deliver to the Settlement Administrator the settlement

payments to individual Class Members and Settlement Collective Members; Plaintiff’s counsel’s

attorneys’ fees and costs as ordered by this Court; and Plaintiff’s incentive award as ordered by

this Court; and (2) within fourteen (14) calendar days of receiving funding from Defendants, the

Settlement Administrator shall deliver funds to Class Members and Settlement Collective

Members, to Plaintiff’s counsel, and to Plaintiff.

       11.     Instruct that individual Class Members and Settlement Collective Members have

one hundred eighty (180) days to cash their settlement checks, otherwise Defendants will be

entitled to stop payment on the checks and the Class Members and Settlement Collective

Members will forfeit right to the funds, and any uncashed checks or other residual funds shall

revert back to Defendants; and

       12.     Dismiss this case on the merits with prejudice, but retains jurisdiction of all

matters relating to the interpretation, administration, implementation, effectuation and

enforcement of the Settlement Agreement.




        Case 1:19-cv-00657-WCG Filed 04/20/20 Page 13 of 14 Document 32
                    Dated this 20th day of April, 2020

s/ Scott S. Luzi_____________                     s/ Jason Barsanti____________
James A. Walcheske, SBN 1065635                   Jason Barsanti, (admission pending)
Scott S. Luzi, SBN 1067405                        Tina A. Syring, SBN 1080278
Matthew J. Tobin, SBN 1097545                     Julie L. Trester, (admission pending)

Walcheske & Luzi, LLC                             Cozen O’Connor
15850 W. Bluemound Rd., Ste. 304                  33 S. Sixth Street, Suite 3800
Brookfield, Wisconsin 53005                       Minneapolis, Minnesota 55402

Telephone: (262) 780-1953                         Telephone: (612) 260-9000

Email: jwalcheske@walcheskeluzi.com               Email: jbarsanti@cozen.com
Email: sluzi@walcheskeluzi.com                    Email: tsyring@cozen.com
Email: mtobin@walcheskeluzi.com                   Email: jtrester@cozen.com

                                                  Robert K. Sholl, SBN 1016881
                                                  Robert S. Driscoll, SBN 1071461
                                                  Michael Gentry, SBN 1091204

                                                  Reinhart Boerner Van Deuren S.C.
                                                  1000 North Water Street, Suite 1700
                                                  Milwaukee, Wisconsin 53202

                                                  Telephone: (414) 298-8097

                                                  Email: rsholl@reinhartlaw.com
                                                  Email: rdriscoll@reinhartlaw.com
                                                  Email: mgentry@reinhartlaw.com




       Case 1:19-cv-00657-WCG Filed 04/20/20 Page 14 of 14 Document 32
